DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species peripheral artery disease in the reply filed on 7/26/2022 is acknowledged.
However, upon further consideration, the Election of Species of requirement mailed on 5/26/2022 is hereby withdrawn and all of the species set forth will be examined.
1. Claims 59-87 are examined in the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 59-73 and 81-87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodnar et al. (1998, Science, Vol. 279, pgs. 349-352) in view of Kariko et al. (9/2/2011, Nucleci Acids Res., pgs. 1-10) and Xiong et al. (2011, Parmazie, Vol. 66, pgs. 158-164).
Regarding claims 59, 65-68, 72, 73 and 84-87 Bodnar et al. teach a method of delivering a vector comprising a cDNA encoding the complete human telomerase transcriptase subunit (hTRT) to achieve transient expression of telomerase in retinal pigment epithelial cells and foreskin fibroblasts (BJ strain-human) (see Abstract, pg. 349 col. 3 parag. 1, pg. 1 col. 2 parag. 2 and pg. 352 col. 2, Note 19).
Bodnar continues to teach that telomere shortening is a natural process, that expression of telomerase reverse transcriptase can elongate telomerase and finally “The ability to maintain normal human cells in a phenotypically youthful state could have important applications in research and medicine.” (Abstract last sentence).
Regarding claims 60-62 and a method of treatment, Bodnar continues that “Cellular senescence is believed to contribute to multiple conditions in the elderly that could in principle be remedied by cell life-span extension in situ. Examples include atrophy of the skin through loss of extracellular matrix homeostasis in dermal fibroblasts (31); age-related macular degeneration caused by accumulation of lipofuscin and downregulation of a neuronal survival factor in RPE cells (32); and atherosclerosis caused by loss of proliferative capacity and overexpression of hypertensive and thrombotic factors in endothelial cells (9, 33). Extended life-span cells also have potential applications ex vivo.” (pg. 351 col. 3 last two lines bridge pg. 352 col. 1 parag. 1 lines 1-13).
Regarding claim 63, Bodnar continues to teach that they successfully elongated telomeres in Fig. 2 and increased cellular lifespan in Fig. 3 (reproduced below).

    PNG
    media_image1.png
    360
    585
    media_image1.png
    Greyscale

Regarding claim 64, Bodnar teaches that “Promoter strength, structure of untranslated regions, site of integration, levels of hTR and hTRT, and telomere- or telomerase-associated
proteins in specific cell types are all factors that may affect the functional level of telomerase. This hypothesis is supported by our finding that hTRT1 clones derived from different cell types and transfected with different vectors showed marked differences in telomere lengths.” (pg. 351 col. 2 last sent. bridge col. 3 lines 1-6). Thus the ordinary artisan would find it obvious that the measurement and administration may be repeated at least once given the differences that vectors, cell types and promoters have on telomerase activity.

Bodnar does not teach:
(i) a modified nucleoside, and
(ii) a delivery vehicle.

(i) Regarding using a modified nucleoside in the mRNA of Bodnar and claim 83, Kariko teaches that modifying a nucleoside in an mRNA reduces immunogenicity (see Abstract). Specifically, Kariko teaches that “HPLC purified nucleoside-modified mRNA is a powerful vector for applications ranging from ex vivo stem cell generation to in vivo gene therapy.” (Abstract last sentence).
Regarding claims 81-83, the modification of the nucleoside in an mRNA would result in the mRNA becoming synthetic.
(ii) Regarding a delivery vehicle in claims 69-71, Xiong et al. teach that “As a new promising therapeutic method in gene delivery, CLs-gene complexes present unique structures and properties, which always interact with each other and place a significant effect on the transfection behavior of lipoplex” (pg. 162 col. 2 parag. 3 lines 1-4). 
	Xiong continues to teach that cationic liposomes are considered to be less toxic, less immunogenic and easier to prepare than viral vectors (pg. 162 col. 2 parag. 1).
	 
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to modify the mRNA encoding hTRT of Bodnar with the teachings of Kariko regarding nucleoside modification to reduce mRNA immunogenicity and the teachings of Xiong regarding the benefits of cationic liposome delivery to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a modification since Bodnar teaches that hTRT delivery could provide the ability to maintain normal human cells in a phenotypically youthful state could have important applications in research and medicine and Kariko teaching that nucleoside modification can be beneficial for medical uses of mRNA. Further motivation is provided by Xiong to replace the vector of Bogen with the cationic liposome of Xiong since Xiong teaches that cationic liposome have several advantages over viral vectors for gene delivery.
There would have been a reasonable expectation of success that a nucleoside in the mRNA of Bodnar could be modified since Karkio teaches that nucleoside modification is routine using an HPLC.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claims 74 and 77-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodnar et al. (1998, Science, Vol. 279, pgs. 349-352) in view of Kariko et al. (9/2/2011, Nucleci Acids Res., pgs. 1-10) and Xiong et al. (2011, Parmazie, Vol. 66, pgs. 158-164) as applied to claims 59-73 and 81-87 above, and further in view of Katzenellenbogen et al. (2010, J. Virology, Vol. 84(24), pgs. 12934-12944).
Bodnar, Kariko and Xiong are relied upon in teaching a composition comprising a modified mRNA encoding hTRT.
Bodnar, Kariko and Xiong do not teach:

(i) a RNA comprising a 5’ cap, 5’ UTR, 3’ UTR and a poly-A tail.

(i) Regarding claims 74 and 77-80, Katzenellenbogen et al. teach that a poly-A tail added to hTERT stabilizes it, leading to greater telomerase activity (see Abstract). 
Katzenellenbogen continues to teach that:
“Once a gene is transcribed, the RNA product is most often spliced and the guanidine is methylated (yielding m7G) at the start of the RNA 5’ untranslated region (5’ UTR). The 5’ cap structure is bound by the eukaryotic initiation factor 4F (eIF4G) complex, which includes eIF4E (which binds the 5’ m7G cap), eIF4A (RNA helicase), and eIF4G (a scaffold protein for eIF4E and eIF4A). A poly(A) tail is added to the 3’ UTR of mRNA, and cytoplasmic poly(A) binding proteins
(PABPCs) bind to this repetitive sequence. The scaffold protein eIF4G binds to PABPCs, creating a closed-loop formation of mRNA between the 5’ and 3’ ends and a bridge between
eIF4E and PABPCs (2, 48). PABPCs have critical roles in RNA processing beyond simply
binding to poly(A) sequences. They shuttle from the nucleus to the cytoplasm with mRNAs, increase eIF4F assembly at caps, form closed-looped RNA, aid in recruitment of ribosomal
subunits to 5’ UTRs, and increase reuse of translational machinery after polypeptide synthesis (for a review, see references 31 and 34). PABPCs bind to RNA through their four N-terminal RNA recognition motifs (RRMs), and they interact with other proteins that contain a poly(A) binding protein-interacting motif (PAM2) through their C-terminal poly(A) binding (PAB) domain (the PABC or MLLE domain) (1, 27– 30). NFX1-123 has a PAM2 motif at its N terminus that is key to both its interaction with PABPCs and its regulation of hTERT (26).” (pg. 12934 col. 2 last 2 parags. bridge pg. 12935 col. 1 parag. 1).
	Thus in view of Katzenellenbogen’s teachings regarding mRNA structure and the addition of a poly-A tail the ordinary artisan would find it obvious that the hTRT of Bogen should comprise a 5’ cap, 5’ UTR, 3’ UTR and a poly-A tail.
	Thus at the time of filing the ordinary artisan would find it prima facie obvious to modify the mRNA encoding an hTRT of Bogen, Kariko and Xiong to comprise a poly-A tail as taught by Katzenellenbogen to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such modification since Katzenellenbogen teaches that the addition of a poly-A tail to hTERT results in greater telomerase activity.
	There would have been a reasonable expectation of success that the poly-A tail taught by Katzenellenbogen could be added to the mRNA of Bogen and Kariko since they are both using the same mRNA.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claims 74-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodnar et al. (1998, Science, Vol. 279, pgs. 349-352) in view of Kariko et al. (9/2/2011, Nucleci Acids Res., pgs. 1-10) and Xiong et al. (2011, Parmazie, Vol. 66, pgs. 158-164) as applied to claims 59-73 and 81-87 above, and further in view of Katzenellenbogen et al. (2010, J. Virology, Vol. 84(24), pgs. 12934-12944) and Rossi et al. (U.S. Patent No. 8,802,438, issued 8/12/2014, published 2/23/2012).
Bodnar, Kariko and Xiong are relied upon in teaching a composition comprising a modified mRNA encoding hTRT.
Bodnar, Kariko and Xiong do not teach:

(i) a RNA comprising a 5’ cap, 5’ UTR, 3’ UTR and a poly-A tail, and
(ii) a 5’ cap that is non-immunogenic and has been treated with a phosphatase.

(i) Regarding claim 74, Katzenellenbogen et al. teach that a poly-A tail added to hTERT stabilizes it, leading to greater telomerase activity (see Abstract). 
Katzenellenbogen continues to teach that:
“Once a gene is transcribed, the RNA product is most often spliced and the guanidine is methylated (yielding m7G) at the start of the RNA 5’ untranslated region (5’ UTR). The 5’ cap structure is bound by the eukaryotic initiation factor 4F (eIF4G) complex, which includes eIF4E (which binds the 5’ m7G cap), eIF4A (RNA helicase), and eIF4G (a scaffold protein for eIF4E and eIF4A). A poly(A) tail is added to the 3’ UTR of mRNA, and cytoplasmic poly(A) binding proteins
(PABPCs) bind to this repetitive sequence. The scaffold protein eIF4G binds to PABPCs, creating a closed-loop formation of mRNA between the 5’ and 3’ ends and a bridge between
eIF4E and PABPCs (2, 48). PABPCs have critical roles in RNA processing beyond simply
binding to poly(A) sequences. They shuttle from the nucleus to the cytoplasm with mRNAs, increase eIF4F assembly at caps, form closed-looped RNA, aid in recruitment of ribosomal
subunits to 5’ UTRs, and increase reuse of translational machinery after polypeptide synthesis (for a review, see references 31 and 34). PABPCs bind to RNA through their four N-terminal RNA recognition motifs (RRMs), and they interact with other proteins that contain a poly(A) binding protein-interacting motif (PAM2) through their C-terminal poly(A) binding (PAB) domain (the PABC or MLLE domain) (1, 27– 30). NFX1-123 has a PAM2 motif at its N terminus that is key to both its interaction with PABPCs and its regulation of hTERT (26).” (pg. 12934 col. 2 last 2 parags. bridge pg. 12935 col. 1 parag. 1).
	Thus, in view of Katzenellenbogen’s teachings regarding mRNA structure and the addition of a poly-A tail the ordinary artisan would find it obvious that the hTRT of Bogen should comprise a 5’ cap, 5’ UTR, 3’ UTR and a poly-A tail.
	(ii) Regarding claims 75 and 76, Rossi et al. teach that it is desirable to reduce the immunogenic profile of synthetic RNA and that you can treat a 5’ cap with phosphatase to reduce immunogenicity (col. 81 lines 28 bridge col. 82 line 21 and col. 208 line 55 bridge col. 209 line 3).

	Thus, at the time of filing the ordinary artisan would find it prima facie obvious to modify the mRNA encoding an hTRT of Bogen, Kariko and Xiong to comprise a poly-A tail as taught by Katzenellenbogen and to treat the 5’ cap with a phosphatase to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such modification since Katzenellenbogen teaches that the addition of a poly-A tail to hTERT results in greater telomerase activity. Further motivation is provided by Rossi that synthetic RNA is immunogenic and that by treating the 5’ cap with a phosphatase that immunogenicity is reduced.
	There would have been a reasonable expectation of success that the poly-A tail taught by Katzenellenbogen could be added to the mRNA of Bogen and Kariko since they are both using the same mRNA and Rossi demonstrating phosphatase treatment of a synthetic RNA comprising a 5’ cap.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632